Exhibit CERTIFICATION OF PRINCIPAL FINANCIAL OFFICER PURSUANT TO RULE 13a-14(b) UNDER THE SECURITIES EXCHANGE ACT OF 1934 AND SECTION 1 In connection with the quarterly report of Verso Paper Corp. (the “Company”) for the quarterly period ended June 30, 2008 (the “Report”), I, Robert Mundy, certify that: (1) (2) The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. August 7, 2008 /s/ Robert P. Mundy Robert P. Mundy Senior Vice President and Chief Financial Officer
